Citation Nr: 1431318	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  14-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for chronic kidney stones.

3.  Entitlement to service connection for fungal infections of the toenails.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for colitis (claimed as stomach disability).

6.  Entitlement to service connection for hemorrhoids, to include as secondary to IBS and colitis. 

7.  Entitlement to service connection for chronic right ear infections, status post Eustachian tube placement.  

8.  Entitlement to service connection for vertigo, to include as secondary to chronic right ear infections. 

9.  Entitlement to service connection for a thyroid disability, status post partial thyroidectomy.  

10.  Entitlement to an initial compensable rating for chronic sinusitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 1965 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the case was subsequently transferred to the VA RO in Philadelphia, Pennsylvania.  


REMAND

In his February 2014 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board at his local RO before a decision is rendered with regard to his claims.  A review of the record shows that in a March 2014 hearing election form, the Veteran reiterated his request for a hearing before a member of the Board at his local RO.  A review of the record shows that the Veteran has not been afforded his requested hearing.  Because such hearings before the Board are scheduled by the RO, a remand is required in this case.  See 38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for the requested travel board hearing before the Board in accordance with the docket number of his appeal.  After the hearing has been conducted, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

